UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam VT Capital Opportunities Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (95.6%) (a) Shares Value Aerospace and defense (1.2%) Huntington Ingalls Industries, Inc. 1,690 $231,429 Spirit AeroSystems Holdings, Inc. Class A (NON) 1,630 73,937 Air freight and logistics (0.3%) XPO Logistics, Inc. (NON) 2,310 70,917 Airlines (3.5%) Alaska Air Group, Inc. 3,765 308,805 Allegiant Travel Co. 1,020 181,621 JetBlue Airways Corp. (NON) 18,275 385,968 Auto components (5.8%) Autoliv, Inc. (Sweden) (S) 1,705 202,008 Cooper Tire & Rubber Co. 9,555 353,726 Dana Holding Corp. 17,305 243,827 Goodyear Tire & Rubber Co. (The) 2,370 78,163 Lear Corp. 3,490 387,983 Tenneco, Inc. (NON) 4,155 214,024 Banks (4.2%) Comerica, Inc. 7,000 265,090 East West Bancorp, Inc. 5,400 175,392 OFG Bancorp (Puerto Rico) 21,615 151,089 PacWest Bancorp 4,655 172,933 Popular, Inc. (Puerto Rico) 4,412 126,227 Wilshire Bancorp, Inc. 16,890 173,967 Biotechnology (3.0%) Eagle Pharmaceuticals, Inc. (NON) 720 29,160 Emergent BioSolutions, Inc. (NON) 14,265 518,533 Myriad Genetics, Inc. (NON) (S) 2,765 103,494 United Therapeutics Corp. (NON) 915 101,958 Building products (0.5%) Fortune Brands Home & Security, Inc. 2,360 132,254 Capital markets (4.3%) AllianceBernstein Holding LP 8,615 201,849 GAMCO Investors, Inc. Class A 1,355 50,216 Lazard, Ltd. Class A 3,380 131,144 OM Asset Management PLC (United Kingdom) 12,510 167,009 Piper Jaffray Cos. (NON) 3,375 167,265 SEI Investments Co. 8,450 363,773 Chemicals (1.3%) Cabot Corp. 5,100 246,483 Minerals Technologies, Inc. 1,330 75,611 Commercial services and supplies (1.9%) ACCO Brands Corp. (NON) 19,725 177,131 Deluxe Corp. 3,330 208,092 Herman Miller, Inc. 2,945 90,971 Communications equipment (3.6%) ARRIS International PLC (NON) 3,235 74,146 Brocade Communications Systems, Inc. 28,725 303,911 Ciena Corp. (NON) 3,550 67,521 F5 Networks, Inc. (NON) 1,990 210,642 InterDigital, Inc./PA 2,360 131,334 Plantronics, Inc. 1,310 51,339 Polycom, Inc. (NON) 6,865 76,545 Construction and engineering (1.8%) Dycom Industries, Inc. (NON) (S) 3,275 211,794 EMCOR Group, Inc. 4,900 238,140 Consumer finance (0.6%) Nelnet, Inc. Class A 3,730 146,850 Containers and packaging (1.9%) Berry Plastics Group, Inc. (NON) 3,140 113,511 Owens-Illinois, Inc. (NON) 6,385 101,905 Packaging Corp. of America 4,560 275,424 Diversified consumer services (0.8%) Apollo Education Group, Inc. Class A (NON) 5,635 46,292 H&R Block, Inc. (S) 6,173 163,091 Diversified financial services (0.5%) FactSet Research Systems, Inc. 825 125,012 Diversified telecommunication services (0.3%) Inteliquent, Inc. 4,255 68,293 Electronic equipment, instruments, and components (4.0%) Arrow Electronics, Inc. (NON) 3,520 226,723 Jabil Circuit, Inc. 13,010 250,703 ScanSource, Inc. (NON) 7,455 301,033 Tech Data Corp. (NON) 2,385 183,096 VeriFone Systems, Inc. (NON) 1,785 50,408 Energy equipment and services (0.7%) Helmerich & Payne, Inc. (S) 1,460 85,731 Oil States International, Inc. (NON) 2,955 93,142 Food products (1.9%) Omega Protein Corp. (NON) 3,340 56,580 Pilgrim's Pride Corp. (NON) (S) 6,890 175,006 Pinnacle Foods, Inc. 1,630 72,828 Sanderson Farms, Inc. (S) 2,050 184,869 Gas utilities (1.1%) UGI Corp. 6,797 273,851 Health-care equipment and supplies (2.7%) Analogic Corp. 2,660 210,167 Greatbatch, Inc. (NON) 3,380 120,463 Nuvectra Corp. (NON) 1,126 6,092 ResMed, Inc. 5,910 341,716 Health-care providers and services (6.6%) Chemed Corp. 2,765 374,519 LHC Group, Inc. (NON) 3,325 118,237 MEDNAX, Inc. (NON) 4,290 277,220 Owens & Minor, Inc. 6,330 255,859 Patterson Cos., Inc. 7,075 329,200 PharMerica Corp. (NON) 2,490 55,054 Select Medical Holdings Corp. (NON) 25,455 300,624 Health-care technology (0.6%) Imprivata, Inc. (NON) 5,225 65,992 Veeva Systems, Inc. Class A (NON) (S) 3,470 86,889 Hotels, restaurants, and leisure (2.0%) Cheesecake Factory, Inc. (The) 4,677 248,302 Marriott Vacations Worldwide Corp. 1,900 128,250 Penn National Gaming, Inc. (NON) 8,470 141,364 Household products (0.3%) Energizer Holdings, Inc. 1,585 64,208 Insurance (5.4%) American Equity Investment Life Holding Co. 8,160 137,088 Assurant, Inc. 1,915 147,742 Horace Mann Educators Corp. 10,115 320,544 Torchmark Corp. 3,520 190,643 Validus Holdings, Ltd. 8,495 400,879 W.R. Berkley Corp. 3,280 184,336 Internet software and services (1.0%) IAC/InterActive Corp. 3,030 142,652 Web.com Group, Inc. (NON) 5,150 102,073 IT Services (3.7%) Computer Sciences Corp. 4,075 140,139 CSG Systems International, Inc. 8,235 371,893 ManTech International Corp. Class A 9,190 293,988 Syntel, Inc. (NON) 2,845 142,051 Leisure products (0.3%) Vista Outdoor, Inc. (NON) 1,430 74,231 Life sciences tools and services (0.3%) INC Research Holdings, Inc. Class A (NON) 1,790 73,766 Machinery (4.8%) AGCO Corp. 2,470 122,759 Federal Signal Corp. 5,785 76,709 Hyster-Yale Materials Handling, Inc. 1,700 113,220 Oshkosh Corp. 4,895 200,059 Snap-On, Inc. 955 149,925 Terex Corp. 3,305 82,228 Wabash National Corp. (NON) 13,675 180,510 WABCO Holdings, Inc. (NON) 705 75,379 Wabtec Corp. 2,660 210,911 Media (0.4%) Lions Gate Entertainment Corp. 4,130 90,241 Multi-utilities (0.9%) Vectren Corp. 4,575 231,312 Multiline retail (0.7%) Dillards, Inc. Class A 1,965 166,848 Oil, gas, and consumable fuels (0.3%) Aegean Marine Petroleum Network, Inc. (Greece) 10,120 76,608 Paper and forest products (1.2%) Domtar Corp. 7,440 301,320 Personal products (0.7%) Coty, Inc. Class A 3,410 94,900 Herbalife, Ltd. (NON) (S) 1,305 80,336 Pharmaceuticals (0.7%) Jazz Pharmaceuticals PLC (NON) 565 73,761 Lannett Co., Inc. (NON) (S) 2,160 38,729 Sucampo Pharmaceuticals, Inc. Class A (NON) 5,330 58,257 Professional services (3.1%) ICF International, Inc. (NON) 3,840 131,981 ManpowerGroup, Inc. 1,215 98,925 Navigant Consulting, Inc. (NON) 17,240 272,564 On Assignment, Inc. (NON) 2,780 102,638 RPX Corp. (NON) 15,270 171,938 Real estate investment trusts (REITs) (0.6%) Ryman Hospitality Properties 1,665 85,714 Xenia Hotels & Resorts, Inc. 4,450 69,509 Real estate management and development (0.6%) Jones Lang LaSalle, Inc. 1,280 150,170 Road and rail (0.5%) Old Dominion Freight Line, Inc. (NON) 1,825 127,057 Semiconductors and semiconductor equipment (6.5%) Cavium, Inc. (NON) 990 60,548 Cirrus Logic, Inc. (NON) 2,695 98,125 Lam Research Corp. 5,501 454,383 Marvell Technology Group, Ltd. 12,415 127,999 Monolithic Power Systems, Inc. 1,020 64,913 Skyworks Solutions, Inc. 5,610 437,019 Teradyne, Inc. (S) 14,405 311,004 Tessera Technologies, Inc. 3,280 101,680 Software (0.8%) Proofpoint, Inc. (NON) 2,425 130,417 Tyler Technologies, Inc. (NON) 640 82,310 Specialty retail (5.0%) Cato Corp. (The) Class A 3,097 119,389 DSW, Inc. Class A 6,335 175,099 Express, Inc. (NON) 5,600 119,896 GameStop Corp. Class A (S) 4,940 156,746 GNC Holdings, Inc. Class A 2,430 77,153 Hibbett Sports, Inc. (NON) 2,705 97,110 Michaels Cos., Inc. (The) (NON) 15,275 427,242 Zumiez, Inc. (NON) 5,060 100,795 Technology hardware, storage, and peripherals (0.6%) NCR Corp. (NON) 5,360 160,425 Textiles, apparel, and luxury goods (1.2%) Deckers Outdoor Corp. (NON) 1,466 87,828 G-III Apparel Group, Ltd. (NON) 2,715 132,736 Steven Madden, Ltd. (NON) 2,025 75,006 Tobacco (0.5%) Vector Group, Ltd. 5,120 116,941 Trading companies and distributors (0.4%) Beacon Roofing Supply, Inc. (NON) 2,520 103,345 Total common stocks (cost $20,989,380) SHORT-TERM INVESTMENTS (10.3%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.57% (d) 1,489,575 $1,489,575 Putnam Short Term Investment Fund 0.44% (AFF) 1,109,534 1,109,534 Total short-term investments (cost $2,599,109) TOTAL INVESTMENTS Total investments (cost $23,588,489) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $25,344,232. (b) The aggregate identified cost on a tax basis is $23,632,673, resulting in gross unrealized appreciation and depreciation of $4,621,251 and $1,434,248, respectively, or net unrealized appreciation of $3,187,003. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $186,767 $2,576,808 $1,654,041 $483 $1,109,534 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,489,575, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,460,466. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $4,107,350 $— $— Consumer staples 845,668 — — Energy 255,481 — — Financials 4,104,441 — — Health care 3,539,690 — — Industrials 4,531,207 — — Information technology 5,149,020 — — Materials 1,114,254 — — Telecommunication services 68,293 — — Utilities 505,163 — — Total common stocks — — Short-term investments 1,109,534 1,489,575 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 27, 2016
